Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        12-OCT-2021
                                                        10:59 AM
                                                        Dkt. 6 ODDP

                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MARCUS PONO LAKE, Petitioner,

                                vs.

THE HONORABLE GARY W.B. CHANG, Judge of the Circuit Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                                and

   U.S. BANK NATIONAL ASSOCIATION, as Trustee for the registered
  holder of Asset Backed Securities Corporation Home Equity Loan
   Trust 2004-HE7 Asset Backed Pass-Through Certificates, Series
      2004-HE7; VIOLA INNOCENCIA FAO; LANIKUHANA PATIO HOMES;
1326 KEEAUMOKU LLC; MILILANI TOWN ASSOCIATION; STEPHEN W. FISHER,
 individually and as Trustee for the Stephen W. Fischer Revocable
    Trust; REALTY PROFESSIONALS LLC, a Hawaii limited liability
  company; and JRS HUI, LLC, a Hawaii limited liability company,
                            Respondents.


                        ORIGINAL PROCEEDING
                     (Civil No. 1CC151001975)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Marcus Lake’s petition

for writ of mandamus, and the record, on September 28, 2021, the

circuit court entered an “Order Denying ‘Defendant, Crossclaim

Plaintiff, and Third-Party Plaintiff Marcus Pono Lake’s Motion

for Summary Judgment’ Filed on March 14, 2019,” thereby ruling on
petitioner’s motion for summary judgment, which is the subject of

the petition.   The relief that petitioner seeks in the petition

has been addressed by the circuit court’s order and, thus, the

requested extraordinary writ is not necessary.   See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          DATED:   Honolulu, Hawai#i, October 12, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2